Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-12-00779-CV

                      Shannon L. JOHNSON and Javier G. Gonzalez,
                                     Appellants

                                             v.

                            WATERS AT ELM CREEK LLC,
                                    Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 354267
                          Honorable Irene Rios, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s Order Granting
Defendant’s Second Motion for Sanctions Against Plaintiff Shannon L. Johnson, Pro Se is
REVERSED, and judgment is RENDERED denying the motion. The remainder of the trial court’s
judgment is AFFIRMED. Costs of the appeal are taxed against the parties who have incurred
them.

       SIGNED October 16, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice